So Oo SN A BP WW NY

NY NY NY BN WY NY NN KN NO RR Rm Re Re Re ee ee el
oOo JT DN OH BW HNO KF OD CO OAT DH A BR WH VY & C3

Gary W. Osborne (Bar No. tT ao0
Dominic S. Nesbitt (Bar No. 146590)
OSBORNE & NESBITT LLP

101 West Broadway, Suite 1330

San Diego, California 92101

Phone: ae 557-0343

Fax: (619) 557-0107
osborne@onlawllp.com
nesbitt@onlawllp.com

Attorneys for Plaintiff, STEM, INC.

 

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA

STEM, INC. CASE NO. 3:20-cv-02950-CRB
a Delaware Corporation,

Plaintiff, Assigned to Honorable Charles R. Breyer

VS.
PLAINTIFF STEM, INC.’S NOTICE

OF MOTION AND MOTION FOR

 

 

SCOTTSDALE INSURANCE PARTIAL SUMMARY JUDGMENT
COMPANY, an Ohio Corporation, REGARDING SCOTTSDALE
INSURANCE COMPANY’S DEFENSE
Defendant. OBLIGATIONS
Date: April 29, 2021
Time: 10:00 a.m.
CTRM: 6
iif
///
f/f]
/f/
//f/
[If
///
///

 

PLAINTIFF’S NOTICE OF MOTION AND MOTION
FOR PARTIAL SUMMARY JUDGMENT — 3:20-cv-02950-CRB

 

1

 
Oo Fe YD HD A BR W YN

NO NY NY NY KN NN NO RO RR Re ee ee
on HN MH BW NY KF CO BO DAA A WA BR WwW NO FR OC

NOTICE OF MOTION

PLEASE TAKE NOTICE that on April 29, 2021, at 10:00 a.m., or as soon
thereafter as counsel may be heard before the Honorable Charles R. Breyer, in
Courtroom 6 of the United States District Court, located at 450 Golden Gate Avenue,
San Francisco, California, 94102, plaintiff Stem, Inc. will and hereby does move the
Court for partial summary judgment regarding defendant Scottsdale Insurance
Company’s defense obligations.

Stem seeks partial summary judgment related to its First and Second Claims for
Relief. Specifically, Stem seeks partial summary judgment that Scottsdale has breached
its defense obligations owed to three of Stem’s directors, Messrs. Zeb Rice, John
Carrington and David Buzby, who are named in a pending lawsuit filed in the San
Mateo County Superior Court entitled Stacey Reineccius, et al. v. Zeb Rice, et al., and
assigned Case No. 17CIV02098 (the “2017 Shareholder Lawsuit”).!

This motion is based upon this Notice of Motion and Motion, the accompanying
Memorandum of Points and Authorities, the Declarations of Gary Osborne, David
Buzby, John Carrington, Bill Bush and Brian Thompson, Stem’s Appendix of Exhibits,
all pleadings and papers on file in this action, and upon such other matters as may be
presented to the Court at the time of the hearing.

ISSUE TO BE DECIDED

Whether Scottsdale’s failure to defend Messrs. Zeb Rice, John Carrington and
David Buzby against the 2017 Shareholder Lawsuit constitutes a breach of its defense
obligations under two policies it issued to Stem, namely policy number EKS3113947 in
effect from October 27, 2013 to October 27, 2014, and policy number EKS3202928 in
effect from October 27, 2016 to October 27, 2017.

 

: See Fed. R. Civ. P. 56 (a) (permitting parties to identify “the part of each claim or
defense” on which summary judgment is sought).

 

 

PLAINTIFF’S NOTICE OF MOTION AND MOTION
FOR PARTIAL SUMMARY JUDGMENT — 3:20-cv-02950-CRB
2

 
Oo CO SY DH mA BP WY NHN

NY NY NY NY NY WN KN KN HR RR ee ee ea ea eae
oN NHN On BP WwW NY K& DOD OO DOA NH WN BB WO YN KK OC

 

Il.

IIL.

TABLE OF CONTENTS
INTRODUCTION AND SUMMARY OF ARGUMENT ................
STATEMENT OF FACTS 2.0.0.0... ccc cece ee ce cece teens
A. THE 2009 FOUNDING OF STEM. .......... 0... c cece ee cee eee
B. THE “2010 EMPLOYMENT DISPUTE” ......................0.
C. STEM PURCHASES D&O INSURANCE FROM SCOTTSDALE ...
D. THE TWO SCOTTSDALE POLICIES AT ISSUE ................
E. THE 2013 SERIES B FINANCING .......... 0.00. cece cence
F. TROUBLE BREWING OVER THE SERIES B FINANCING. ......

G. STEM GIVES NOTICE TO SCOTTSDALE PURSUANT TO
THE 2013-2014 POLICY’S “AWARENESS PROVISION” ........

H. THEBUZBY LOAN ........... 0... cee ccc ccc tenes

J. TENDER AND DENIAL ..... 0.0... ccc eee eee eee ees
K. THE INSTANT LAWSUIT AGAINST SCOTTSDALE ............

LEGAL ARGUMENT ..... 0... ccc ce cence e ene n ences

A. PRINCIPLES GOVERNING THE DUTY TO DEFEND
AND BURDEN OF PROOF ON SUMMARY JUDGMENT. .......

B. THE 2017 SHAREHOLDER LAWSUIT ASSERTS
TWO “CLAIMS” 2... ccc ence eee nent n eens

3

6

 

STEM’S OPPOSITION TO SCOTTSDALE’S MOTION To DISMISS - 3:20-cv-02950-CRB

i

 
Oo CO SI NH A FF WO PO

NY DN NY NH NH KN DP PO ROR Re ee ee ee ee a ea
oN DH OW PW NY K§ OD CO BW TH ww BR WwW VO KF OC

 

IV.

THE SERIES B FINANCING CLAIM TRIGGERS
THE 2013-2014 POLICY . 2.0... ee cc cee eee eee

THE BUZBY LOAN CLAIM TRIGGERS
THE 2016-2017 POLICY «2.0.0... ce eee eens

STEM MEETS ITS INITIAL BURDEN OF PROVING THE
EXISTENCE OF POTENTIAL COVERAGE UNDER BOTH
POLICIES 2.0... ec cece cent nett een eeeas

THE COVERAGE DEFENSES ASSERTED IN SCOTTSDALE’S

DENIAL LETTER LACK MERIT .................0 0.00 ee ueee
1. The “Interrelated Wrongful Acts” Provision ..................
2. The Insured vs. Insured Exclusion .............. 00 ccueueeee
3. The Prior & Pending Exclusion ................ ccc cee cues

SCOTTSDALE’S “NON-DISCLOSURE” DEFENSE ALSO FAILS
1. Stem’s “No” Response To Question IV-1 Was Correct ..........
2. Scottsdale Has Limited its Remedies for a Misrepresentation or
Omission in the Application ........... 0.0... cc cee cece eee eens

CONCLUSION 2.0... cece cece een eee e tenes

16

 

STEM’S OPPOSITION TO SCOTTSDALE’S MOTION TO DISMISS - 3:20-cv-02950-CRB

il

 
o Se 1D NH A BW HN

NO NHN BF HY BP KO BR ND RD Re ee ee ee ee es
oo nN DH ON FP WY NYO KF BD CO MW aT DH vA BR W VP KY |

 

TABLE OF AUTHORITIES

Federal Cases

Anthem Elecs., Inc. v. Pacific Employers Ins. Co.,

302 F.3d 1049 (9th Cir. 2002) 2... ee cee cece eee eens 9
Align Tech., Inc. v. Fed. Ins. Co.,

673 F. Supp.2d 957 (N.D. Cal. 2009) ............... Lecce cece eee eee 9
Tapestry v. Liberty Ins. Underwriters,

2020 U.S. Dist. LEXIS 142858 (D. Ariz. Feb. 13, 2020) ...........0..... 10
Church Mut. Ins. Co. v. United States Liab, Ins. Co.,

347 F, Supp. 2d 880 (S.D. Cal. 2004)... 0... eee ccc ee eee 15, 20
SDR Capital Mgmt. V. Am. Int’l Speciality Lines Ins. Co.,

320 F. Supp. 2d 1043 (S.D. Cal. 2004) 2.0... cee ccc cee ee 17

State Cases
Montrose Chem. 876 v. Superior Court,

6 Cal.4th 287 (1993) oo... c ccc eee e cence ceeeeveutnneens 9, 12
Bay Cities Paving & Grading, Inc. v. Lawyers’ Mutual Ins. Co.,

5 Cal.4th 854 (1993) 2... ccc ce ete ee eee enes 10, 11, 14
Health Net, Inc. v. RLI Ins. Co.

206 Cal.App. 4th 232 (2012) .. 0... cece cece e cece cee etueuceees 10
Atlantic Mut. Ins. Co. v. J. Lamb, Inc.,

100 Cal.App.4th 1017 (2002) 2.0... ccc ccc eee e eee aes 19
Federal Statues
Fed. R. Civ. P. 56(a) 2... cect ence nen e ee ne eens 2
Other
California Practice Guide: Insurance Litigation

Hon. H. Walter Croskey, et al., (The Rutter Group 2020) ........... 14, 15

 

STEM’S OPPOSITION TO SCOTTSDALE’S MOTION TO DISMISS - 3:20-cv-02950-CRB

ili

 
eo CO HI DN A BR WW YN

NY NY WH NY NY KN NH KN RO mR ee eR
aon nN NH mH BW NY KF DOD CO ODO TIT HDR A BR WH NHN FS CO

MEMORANDUM OF POINTS AND AUTHORITIES
I.
INTRODUCTION AND SUMMARY OF ARGUMENT

Three of Stem’s directors, Messrs. Zeb Rice, John Carrington and David Buzby,
are named defendants in the 2017 Shareholder Lawsuit pending in San Mateo County
Superior Court. These directors are alleged to have breached fiduciary duties owed to
the underlying plaintiffs with respect to two separate and unrelated financial transactions
that occurred at Stem, one in 2013 involving a Series B Financing, and the other in 2017
involving a loan that was made to Stem by Mr. Buzby.

Scottsdale, Stem’s D&O insurer, has breached the defense obligations it owes to
the three directors under two of its policies. The 2013-2014 Policy is triggered by the
claim involving the 2013 Series B Financing transaction; and the 2016-2017 Policy is
triggered by the separate and unrelated claim involving the 2017 Buzby loan transaction.

In Scottsdale’s July 27, 2017 coverage denial letter, it represented to Stem that
three coverage defenses excuse its defense obligations. However, none of these
defenses has merit. Each of these three defenses turns on the same issue: Whether there
exists a material overlap between the claims asserted against Stem’s directors in the
2017 Shareholder Lawsuit, and an earlier employment dispute between one of the
underlying plaintiffs, Stacey Reineccius, and Stem, which was fully settled on March 28,
2011 (the “2010 Employment Dispute”).

Scottsdale insists that such a material overlap does exist, and that it is fatal to
Stem’s insurance claim. As evidence for this, Scottsdale points to certain background
recitations made in the 2017 Shareholder Lawsuit. For example, Scottsdale contends the
claims asserted against Stem’s directors in the 2017 Shareholder Lawsuit on the one
hand, and the 2010 Employment Dispute on the other hand, should be deemed a “single
Claim” first made at the time of the 2010 Employment Dispute, which predated the first
policy it issued to Stem on October 13, 2011. Scottsdale also argues the purported

material overlap between the claims asserted in the 2017 Shareholder Lawsuit and the

 

 

PLAINTIFF’S NOTICE OF MOTION AND MOTION
FOR PARTIAL SUMMARY JUDGMENT — 3:20-cv-02950-CRB
1

 
oOo Oo SY HD OH BW NHN

NO NYO NY WN WP BP PO BO RD Ree ee ee he
oO NN OH SR WY NY KH DO WH HD nA BR WH NY YF OC

2010 Employment Dispute implicate its policy’s “Insured vs. Insured Exclusion” and
“Prior & Pending Exclusion.”

Stem strongly disagrees. The wrongful acts alleged against its directors in the
2017 Shareholder Lawsuit arise exclusively out of certain financial transactions that
occurred at the company in 2013 and 2017. Discussion of the 2010 Employment
Dispute, a dispute that was fully settled in 2011, is included in the 2017 Shareholder
Lawsuit for background, and perhaps to try and portray Stem and its directors in a
negative light.

Stem is not alone in this view. The plaintiffs in the 2017 Shareholder Lawsuit
also expressly acknowledge that the 2010 Employment Dispute is not material to their
claims. They aver in another pleading they filed in the 2017 Shareholder Lawsuit that
their litigation “arises out of events in 2013.” They further aver that Mr. Reineccius’
employment claims were fully settled “and are not before this court.”

Moreover, this Court has already rejected Scottsdale’s contention that a material
overlap exists. In its July 20, 2020 Order denying Scottsdale’s Motion to Dismiss,
wherein Scottsdale argued the Insured v Insured Exclusion was implicated by the 2010
Employment Dispute, the Court ruled:

Djiscussion of events that occurred in 2010 in the Underlying
claims in the Underlying Lawsuit are based solely. on sil
wrongful acts that occurred after Reineccius’s termination in
(Emphasis added.)

This ruling by the Court takes the legs out from under the coverage defenses
asserted by Scottsdale in its denial letter. The Court’s ruling is also determinative of
another coverage defense Scottsdale has raised during this coverage litigation. In this
regard, Scottsdale contends that Stem failed to disclose the 2010 Employment Dispute in
its original 2011 application for D&O insurance. Stem disputes this contention on three

independent grounds. First, Stem accurately answered all of the questions asked on the

2011 application. Second, the at-issue 2013-2014 Policy and 2016-2017 Policy both

 

 

PLAINTIFF’S NOTICE OF MOTION AND MOTION
FOR PARTIAL SUMMARY JUDGMENT — 3:20-cv-02950-CRB
2

 
Oo On DH On BP WW HY &

NO NYO NY NY WN WN KN LP PHO He ee Ree Re Re Ree Le
oN DN OH BW NY KH DOD OO DWwH DH A BW NHN KF OC

include a definition of “Application” that does not encompass the 2011 original
application. And third, the Scottsdale policies all include an endorsement waiving
Scottsdale’s rescission rights, and providing instead that any claim arising out of or
involving any untruthful or inaccurate representation will be excluded from coverage.
Even assuming Scottsdale could prove this exclusionary language applies, which Stem
disputes, it would not operate to bar coverage since the claims in the 2017 Shareholder
Lawsuit do not arise out of, or involve, the 2010 Employment Dispute.

In sum, two of Scottsdale’s policies are potentially implicated by the claims
asserted in the 2017 Shareholder Lawsuit, and Scottsdale is unable to carry its heavy
burden under California law of showing a policy exclusion or other limitation eliminates
the potential for covered liability.

I.
STATEMENT OF FACTS
A. THE 2009 FOUNDING OF STEM

Stem was founded in 2009 as a clean energy startup devoted to developing energy
storage systems for businesses. Stem was founded by Brian Thompson and Stacey
Reineccius.’ Declaration of Brian Thompson (“Thompson Decl.”), 2.

B. THE “2010 EMPLOYMENT DISPUTE”

On September 22, 2010, Stem’s board of directors terminated Mr. Reineccius’
employment for “cause” on the ground he had “engaged in knowing and intentional
misconduct that was, is or is reasonably likely to be materially injurious to the
Company.” Following Mr. Reineccius’ termination for “cause,” and pursuant to the
terms of two Restricted Stock Purchase Agreements, Stem exercised its option to
repurchase 5,093,055 shares of un-vested stock from Mr. Reineccius, which left him

//i

 

2 The company was originally called “Powergetics, Inc.,” but in April 2012 it
changed its name to “Stem, Inc.” Thompson Decl., §3. For ease of reference, the company will
be referred to herein as “Stem,” even when describing events occurring before the name change.

 

 

PLAINTIFF’S NOTICE OF MOTION AND MOTION
FOR PARTIAL SUMMARY JUDGMENT — 3:20-cv-02950-CRB
3

 
Oo Oo SDH OH BB WH HY

NY &MY NY NY NY BY NY NOR Re me ey ee He He Le
oOo SND MN F&F WY KH DOD CO DO DW DH NH Bw PPO KH oO

with 7,456,945 of vested stock. On October 28, 2010, Mr. Reineccius was also removed
from the company’s board of directors. Thompson Decl., 4-12.

Mr. Reineccius disputed his termination and Stem’s repurchase of his un-vested
shares. He retained three lawyers, Jonathan Gaskin, Richard Grimm, and Gregory
Klingsporn, to represent him. Thompson Decl., 910-11.

The risk of potential litigation with one of its founders hindered Stem’s efforts to
attract new investors. To resolve this impasse, on February 8, 2011, Stem filed a
demand for arbitration with JAMS, naming Mr. Reineccius as respondent, and seeking
an order that his termination was proper. Thompson Decl., 914-15; Arbitration
Demand, Exh. “J”; Arbitration Statement, Exh. “K.”

On March 28, 2011, Stem and Mr. Reineccius entered into a settlement agreement
to resolve their disputes (the “2011 Settlement Agreement”). Thompson Decl., 16;
2011 Settlement Agreement, Exh. “L.” Pursuant to the terms of the 2011 Settlement
Agreement, Mr. Reineccius (on behalf of himself, his family members, and his agents)
released any and all claims against the company (as well as its officers, directors, and
shareholders) “arising from any omissions, acts, facts or damages that have occurred up
until and including the Effective Date [i.e., March 28, 2011] of this Agreement.” Exh.
“L” at 258.

The 2011 Settlement Agreement effectively “wiped the slate clean.” Any claims
that Mr. Reineccius believed he might have had based on wrongful acts prior to March
28, 2011 were fully and finally resolved.

C. STEM PURCHASES D&O INSURANCE FROM SCOTTSDALE

On September 13, 2011, Stem submitted to Scottsdale a signed application for
D&O insurance. One month later, Scottsdale issued a “Business and Management
Indemnity” policy to Stem, designated by policy number EKS3049560, for the policy
period of October 13, 2011 to October 13, 2012 (the “2011-2012 Policy”). Thompson
Decl., 918-19.

///

 

 

PLAINTIFF’S NOTICE OF MOTION AND MOTION
FOR PARTIAL SUMMARY JUDGMENT — 3:20-cv-02950-CRB
4

 
Oo Oo DH MN BP WY NH &

NY NY NY NY NY NY KN BP NOR Re me Be me ese ee em Ye

The 2011-2012 Policy was the first of eight consecutive “Business and
Management Indemnity” policies that Scottsdale issued to Stem annually from October
13, 2011 to October 27, 2019. Declaration of Gary Osborne (“Osborne Decl.”), 498-9;
List of Policies, Exh. “N.”

D. THE TWO SCOTTSDALE POLICIES AT ISSUE

Two of these Scottsdale policies are at issue in this coverage action. The first is
the 2013-2014 Policy, having a policy period of October 27, 2013 to October 27, 2014;
and the second is the 2016-2017 Policy, having a policy period of October 27, 2016 to
October 27, 2017. Osborne Decl., 10, 2013-2014 Policy, Exh. “A”; 2016-2017 Policy,
Exh. “B.”

Both policies include an insuring clause which reads, in relevant part, as follows:

The Insurer shall pay the Loss of the Company for which the
Company has indemnified the Directors and Officers and
which the Directors and Officers have become legally obligated
Policy Period... “and reporied 1 the Lasuror paruntt is
Section E,1. herein, for any Wrongful Act taking place prior to
the end of the Policy Period.

Exh. “A” at 12; Exh. “B” at 63.

The policies both define “Loss” to include legal fees, expenses, and settlements.
The term “Company” is defined to mean Stem. “Directors and Officers” is a phrase
defined to include “any person who was, now is, or shall become: . . . a duly elected or
appointed director, officer, or similar executive of the Company, or any member of the
management board of the Company.” “Claim” is defined to include, among other
things, “a written demand . . . for monetary damages .. .,” and “a civil proceeding . . .
seeking monetary damages ....” “Wrongful Act” is defined broadly to include any
“error,” “omission,” “breach of duty” or “act” by the “Directors and Officers” while
acting in their capacity as such. Exh. “A” at 7-8, 12-14; Exh. “B” at 58-59, 63-65.

E. THE 2013 SERIES B FINANCING
In November 2013, during the term of the 2013-2014 Policy, the Angeleno Group

agreed to step in and serve as the lead investor in a Series B Financing on condition that

 

 

PLAINTIFF’S NOTICE OF MOTION AND MOTION
FOR PARTIAL SUMMARY JUDGMENT — 3:20-cv-02950-CRB
5

 
Oo Oo SI KH A FP WW PO &

NO NO NY WY WN NHN KN KN KNORR ee ee ee ee ee

this financing include a 100:1 pull forward provision. The pull forward provision
worked as follows: if a Stem investor participated in the Series B Financing at the
threshold amount of 67% of their pro rata ownership percentage, then that shareholder
would receive 100 shares of Stem stock in exchange for each one of its existing shares.
If, on the other hand, a shareholder chose not to participate in the Series B Financing at
the threshold level, then its interest in the company would be diluted.’ Declaration of
David Buzby (“Buzby Decl.”), 92-3.

On November 14, 2013, the Stem Board of Directors voted 3-0 in favor of
accepting the Series B Financing on the terms offered by the Angeleno Group, including
the required pull forward provision. Buzby Decl., 94. All Stem shareholders were
offered a chance to participate. Declaration of John Carrington (“Carrington Decl.”),
92-3.

F. TROUBLE BREWING OVER THE SERIES B FINANCING

A few weeks later, on December 31, 2013, Stem received a letter from Richard
Grimm seeking information that would allow him to plead particularized facts if he were
to pursue litigation against the company, or any of its officers or board members, in
connection with the Series B Financing. Carrington Decl., 4; Grimm Letter, Exh. “O.”
In response, Stem offered to provide certain documents under a confidentiality
agreement, but Mr. Grimm did not accept this offer. Carrington Decl., 95. Instead, on
February 5, 2014, Mr. Grimm filed a lawsuit against Stem in the Delaware Court of
Chancery seeking an order requiring Stem to produce the documents he had requested.
Carrington Decl., 6; Grimm Complaint, Exh. “P.” On October 13, 2014, the assigned
Master in Chancery issued a “Final Report,” and Stem was required to produce some
documents, but not others. Carrington Decl., §{{7-8; Final Report, Exh. “Q.”
if
[TT]

 

; Such pull forward provisions are common in venture capital financings to

incentivize participation by existing investors. Buzby Decl., 2.

 

 

PLAINTIFF’S NOTICE OF MOTION AND MOTION
FOR PARTIAL SUMMARY JUDGMENT — 3:20-cv-02950-CRB
6

 
Oo CO SY BD nA BP WH PO

NN NO NY NY HN HN KN KH RO Ree Ree me oe Le
Oo yD NH WH BP Ww NY K& OD OO On KH WT BR Ww PN KF OC

G. STEM GIVES NOTICE TO SCOTTSDALE PURSUANT TO THE 2013-

2014 POLICY’S “AWARENESS PROVISION”

On October 17, 2014, Stem’s insurance broker triggered the Awareness Provision
in the 2013-2014 Policy by providing written notice of circumstances (“NOC”) to
Scottsdale regarding Mr. Grimm’s December 31, 2013 letter, the February 2014
Delaware Lawsuit, and the October 13, 2014 “Final Report.” Osborne Decl., 912;
Stem’s NOC, Exh. “R.””

On January 23, 2015, Scottsdale responded in writing by acknowledging receipt
of Stem’s notice, and stating: “We understand that this matter did not mature into a
Claim.” It also stated, “We will, however, treat this matter as a notice of facts or
circumstances which may reasonably give rise to a future Claim... .” Osborne Decl.,
414; Stem’s NOC, Exh. “S” at 315-316.

H. THE BUZBY LOAN

In January 2017, Stem had recently won a contract with Southern California
Edison, which was a critical milestone for the company’s success. The terms required
Stem to have a “letter of credit” to demonstrate it had sufficient financial resources to
back its ability to perform. When Stem’s bank refused to provide this letter of credit,
Mr. Buzby loaned the company the necessary $1.5 million (the “Buzby Loan”) to enable
it to keep this important contract. Osborne Decl., 418; Buzby Deposition Excerpts, Exh.
“W” at 384-386.

H/T]
[fT]
nal

 

‘ Scottsdale’s policies, like virtually all claims-made policies, include what is often
called an “Awareness Provision.” The provision permitted Stem to “lock in” coverage under a
particular policy by giving written notice to Scottsdale, during the policy period, “of specific
facts or circumstances which may reasonably give rise to a future Claim covered under this
Policy.” Provided such a notice is given, the Awareness Provision provides that “any Claim
made subsequently arising out of such facts or circumstances shall be deemed for the purposes
of this Coverage Section to have been made at the time such notices [sic] was received by the
Insurer.” Osborne Decl., 413; Exh. “A” at 22. (Underscore added.)

 

 

PLAINTIFF’S NOTICE OF MOTION AND MOTION
FOR PARTIAL SUMMARY JUDGMENT — 3:20-cv-02950-CRB
7

 
Oo 8Oo “ss DB A FB WO HN &

wo N NN NY NY PY BP PPO ROR Re ee Re ee ea ea i
ony DH mA BP WN KH CO OO OO DID DH NA BR WW PND KF CO

I. THE 2017 SHAREHOLDER LAWSUIT
On May 12, 2017, four of Stem’s shareholders, Mr. Reineccius, Mr. Grimm, Mr.
Klingsporn and Brenda Berlin, filed the 2017 Shareholder Lawsuit. Carrington Decl.,
49; Complaint in the 2017 Shareholder Lawsuit, Exh. “C.”
Stem is not named as a defendant in the 2017 Shareholder Lawsuit. Among the
five named defendants, however, three qualify as insureds under Scottsdale’s policies.
These insured defendants are Zeb Rice, John Carrington and David Buzby, all of whom
are now, or were at the time, members of Stem’s board of directors. Osborne Decl., §§2-
3; Exh. “C” at 98 and 100-101.
The 2017 Shareholder Lawsuit asserts causes of action for Breach of Fiduciary
Duty, Conspiracy and Unjust Enrichment, premised entirely upon two financial
transactions that took place in 2013 and 2017. One claim is based on alleged wrongful
acts in connection with the 2013 Series B Financing and its 100:1 pull forward
provision, which diluted the value of the underlying plaintiffs’ stock holdings.
The other claim is based on allegations pertaining to the 2017 Buzby Loan.
Specifically, under the heading entitled, “Defendant Buzby’s Windfall,” the plaintiffs
alleged the following:
Piaf 2017, Defendant Barby extended a short-term Igan
million, ‘The Buzby transaction constatutes selfsdealg and is
separate breach of | his fiduciary duty to Plaintiffs.

Exh. “C” at 111-112, 979 (italics added).

J. TENDER AND DENIAL

On June 2, 2017, Stem tendered the 2017 Shareholder Lawsuit to Scottsdale
seeking a defense for its three directors. Declaration of Bill Bush (“Bush Decl.”), 4;
Stem Tender, Exh. “D.” By letter dated July 27, 2017, Scottsdale denied it owed any
defense obligations. Bush Decl., 5; Scottsdale Denial, Exh. “E.”

///

///

 

 

PLAINTIFF’S NOTICE OF MOTION AND MOTION
FOR PARTIAL SUMMARY JUDGMENT — 3:20-cv-02950-CRB
8

 
Co Oo DTN MH BP WHY PO

bo NY NO HN KH HN HL PP bo — — Fee — — — —
eo NI Nn ON BW NYO KH CO OO DW IT DH wm BR WW PB Fe |

K. THE INSTANT LAWSUIT AGAINST SCOTTSDALE

On April 29, 2020, Stem filed the instant lawsuit against Scottsdale. Osborne
Decl., {]6; Stem Complaint, Exh. “F.” Scottsdale responded initially by filing a Motion to
Dismiss. Osborne Decl., 7.

One of the issues litigated in connection with Scottsdale’s Motion to Dismiss was
whether Exception iv to the Insured vs. Insured Exclusion applied. This issue turned
upon whether the claims in the 2017 Shareholder Lawsuit are “‘solely based upon and
arising out of Wrongful Acts committed subsequent to the date’ Reineccius ceased to be
a member of Stem’s Board of Directors: October 28, 2010.” Osborne Decl., 97; Judge
Breyer’s July 20, 2020 Order, Exh. “G” at 145.

On July 20, 2020, this Court denied Scottsdale’s motion finding that “any claims
that Reineccius might have had based on wrongful acts prior to March 28, 2011, were
fully and finally resolved by the [2011] Settlement Agreement and thus cannot have
been the basis of the claims he asserted six years later in the Underlying Lawsuit.” Exh.
“G” at 146. (Emphasis added.) The Court further ruled that “[t]he claims in the
Underlying Lawsuit are based solely on alleged wrongful acts that occurred after
Reineccius’s termination in 2010....” Jd. (Emphasis added.)

Hi.
LEGAL ARGUMENT
A. PRINCIPLES GOVERNING THE DUTY TO DEFEND AND BURDEN OF

PROOF ON SUMMARY JUDGMENT

The California Supreme Court has underscored repeatedly that an insurer’s duty
to defend is a heavy responsibility, one that will only be excused if a claim “can by no
conceivable theory raise a single issue which could bring it within the policy coverage.”
Montrose Chem. Corp. v. Superior Court, 6 Cal.4th 287, 300 (1993) (italics in original);
see also Anthem Elecs., Inc. v. Pacific Employers Ins. Co., 302 F.3d 1049, 1054 (9th Cir.
2002) (“An insurer has a very broad duty to defend its insured under California law.”);
Align Tech., Inc. v. Fed. Ins. Co., 673 F.Supp.2d 957, 967 (N.D. Cal. 2009) (“To trigger

 

 

PLAINTIFF’S NOTICE OF MOTION AND MOTION
FOR PARTIAL SUMMARY JUDGMENT — 3:20-cv-02950-CRB
9

 
So Oo HY DN OA BR WW NO

NO NYO NY YY WH NY NN BD NO Re Ree me ee ee eee OB ee ee
Oo NY KH A BP WY HH KS CS OO DOD HIT HD HA BR W po KH OC

the defense duty, there need be nothing more than a ‘bare potential or possibility of
coverage.””) (citing Montrose, supra).

Whether an insurer owes a defense obligation is a matter of law appropriate for
summary judgment. See Montrose, supra, 6 Cal.4th at 301. The insurer’s broad duty
shapes each party’s burden of proof: “To prevail, the insured must prove the existence
of a potential for coverage, while the insurer must establish the absence of any such
potential. In other words, the insured need only show that the underlying claim may fall
within policy coverage; the insurer must prove it cannot.” Id. at 300 (italics in original).
Any doubt as to whether the facts establish a defense obligation, “must be resolved in
the insured’s favor.” /d. at 299-300.

B. THE 2017 SHAREHOLDER LAWSUIT ASSERTS TWO “CLAIMS”

The Scottsdale policies define “Claim,” in relevant part, as follows:

Claim means:

a. a written demand against any Insured for moneta
damages or non-monetary or injunctive relief; for.
%* OK
c. a civil proceeding against any Insured seeking

relief commenced by the service ofa complaint or
similar pleading;
Exh. “A” at 12; Exh. “B” at 63.

These two “Claim” definitions are not mutually exclusive. Where a lawsuit
includes multiple unrelated claims for relief, each one should be treated as a separate
“Claim.” See Bay Cities Paving & Grading, Inc. v. Lawyers’ Mutual Ins. Co., 5 Cal.4th
854, 859 (1993) (“We agree with the Court of Appeal’s view that including multiple
claims within a single action does not render them a single claim.”); Health Net, Inc. v.
RELI Ins. Co., 206 Cal.App.4th 232, 238, n.2 (2012) (“we necessarily conclude that the
word ‘Claim’ in the policy refers to a claim for relief in an underlying lawsuit, rather

than the entire lawsuit.”); Tapestry v. Liberty Ins. Underwriters, No.
CV-18-04857-PHX-JJT, 2020 U.S. Dist. LEXIS 142858, *13 (D. Ariz. Feb. 13, 2020)

 

 

PLAINTIFF’S NOTICE OF MOTION AND MOTION
FOR PARTIAL SUMMARY JUDGMENT — 3:20-cv-02950-CRB
10

 
Oo Oo SN ON BP WY KH

NY NY NY NY NY PY BP NNO DRO Ree ee me ee ee me Le
oOo NN MW BPW DY KH DO OB DT DA HW BR WwW PO KF CO

(“while it is true that an entire judicial proceeding can constitute a Claim, it can also be
true that written demands for monetary relief within a lawsuit can also be Claims.”).

Stem submits that under subsection a. of the definition of “Claim,” the 2017
Shareholder Lawsuit asserts two separate and unrelated “Claims” against Stem’s
directors. One being a “written demand . . . for monetary damages” in connection with
the 2013 Series B Financing (the “Series B Financing Claim”), and the other being a
“written demand . . . for monetary damages” in connection with the 2017 Buzby Loan
(the “Buzby Loan Claim”). See, e.g., Tapestry, supra. Each constitutes an independent
claim for relief, based on distinct financial transactions occurring years apart, and
concerning the violation of separate primary rights. See Bay Cities, supra, 5 Cal.4th at
560 (“California has consistently applied the ‘primary rights’ theory, under which the
invasion of one primary right gives rise to a single cause of action.”).
C. THE SERIES B FINANCING CLAIM TRIGGERS THE 2013-2014

POLICY

Although the 2017 Shareholder Lawsuit was filed on May 12, 2017, during the
term of the 2016-2017 Policy, the Series B Financing Claim is “deemed” to have been
first made during the term of the 2013-2014 Policy pursuant to that policy’s Awareness
Provision. As discussed supra, on October 17, 2014, Stem’s insurance broker provided
Scottsdale with a notice of circumstances. This notice consisted of certain documents
reflecting Mr. Grimm’s efforts to obtain information to plead particularized facts if he
were to pursue litigation against Stem, or any of its officers or board members, in
connection with the Series B Financing. Exh. “R.” Stem’s submission of this notice of
circumstances triggered the 2013-2014 Policy’s Awareness Provision, that provides, in
relevant part:

any Claim made subsequently arising out of such facts or
Such notices [sic] was received by the Insurer. em

Exh. “A” at 22. (Italics added.)
///

 

 

PLAINTIFF’S NOTICE OF MOTION AND MOTION
FOR PARTIAL SUMMARY JUDGMENT — 3:20-cv-02950-CRB
11

 
Oo Oo SN On BR WO NO =&

NO NO HO NO HN HN NH KN KR RR Re Re ee ee ee ee
Oo ss DN A FP Ww NY KH DOD OO MW aT HR A BP WH NO KF CO

Accordingly, the Series B Financing Claim in the 2017 Shareholder Lawsuit, that
arises out of the facts or circumstances that Stem’s insurance broker noticed to
Scottsdale on October 17, 2013, is “deemed” to have been made during the term of the
2013-2014 Policy.

D. THE BUZBY LOAN CLAIM TRIGGERS THE 2016-2017 POLICY

Any contention that the Buzby Loan Claim should also be “deemed” made during
the 2013-2014 Policy should be soundly rejected. The Buzby Loan Claim did not arise
out of Stem’s October 17, 2013 notice of facts or circumstances which concerned only
the 2013 Series B Financing transaction. Furthermore, the Buzby Loan Claim and the
Series B Financing Claim are not related to one another. They are “Claims” arising
from separate transactions occurring three years apart.

The Buzby Loan Claim was “first made” against Stem’s directors when the 2017
Shareholder Lawsuit was filed on May 12, 2017, i.e., during the term of the 2016-2017
Policy. Furthermore, Stem timely reported this “Claim” to Scottsdale on June 2, 2017,
in accordance with that Policy’s [Section E. 1.] notice provision. Exh. “B” at 69. Itisa
“Claim” triggering the 2016-2017 Policy.

E. STEM MEETS ITS INITIAL BURDEN OF PROVING THE EXISTENCE

OF POTENTIAL COVERAGE UNDER BOTH POLICIES

The discussion supra focuses on which policies are implicated based on the
timing of when the “Claims” in the 2017 Shareholder Lawsuit were either first made, or
deemed first made. For the reasons stated, Stem submits that both the 2013-2014 Policy
and the 2016-2017 Policy are implicated, the former by the Series B Financing Claim
and the latter by the Buzby Loan Claim.

Stem also has the burden of proving the existence of a potential for coverage
under the insuring provisions of these two policies. See Montrose, supra (“the insured
must prove the existence of a potential for coverage’). Stem can meet this burden. It is
undisputed it has incurred “Loss” (i.e., legal fees and expenses) defending its three

directors against both the Series B Financing Claim and the Buzby Loan Claim. It is

 

 

PLAINTIFF’S NOTICE OF MOTION AND MOTION
FOR PARTIAL SUMMARY JUDGMENT — 3:20-cv-02950-CRB
12

 
oOo Oo NTH A BW YN &

NO NO NH KH KR LH WH HN ROR Ree eye ee ie ee oe Le
oo SN DN OH BP WO NY KH OD OO ODO IT NH NA B WH VPN + |

further undisputed that the directors are accused of Wrongful Acts (i.e., breach of
[fiduciary] duty) with respect to both of these “Claims.”

In sum, Stem carries its threshold burden of proving a “potential” for covered
liability under the insuring provisions of both the 2013-2014 Policy and the 2016-2017
Policy.

F. THE COVERAGE DEFENSES ASSERTED IN SCOTTSDALE’S

DENIAL LETTER LACK MERIT

Scottsdale asserted in its denial letter three grounds for denying it owes a defense
obligation. Stem will address each in turn.

1. The “Interrelated Wrongful Acts” Provision

Based upon an “Interrelated Wrongful Acts” provision in its policies, Scottsdale
contends the “Claims” in the 2017 Shareholder Lawsuit should be “deemed” to have
been made at the time of the 2010 Employment Dispute.

This “Interrelated Wrongful Acts” provision is found at Section D.3 of the
policies, and reads in relevant part as follows:

All Claims arising out of the same Wrongful Act and all
Interrelated Wrongful Acts shall be deemed to constitute a
single Claim and shall be deemed to have been made at the

earliest of the following times, regardless of whether such date is
before or during the Policy Period:

 

a. the time at which the earliest Claim involving the
same Wrongful Act or Interrelated Wrongful ct
is first madef |
Exh. “A” at 18; Exh. “B” at 68-69.
For this “Interrelated Wrongful Acts” provision to apply, Scottsdale must prove a
“common nexus” between the “Wrongful Acts” underpinning both the Series B
Financing Claim and the Buzby Loan Claim on the one hand, and the “Wrongful Acts”

underpinning the 2010 Employment Dispute on the other.*> However, as this Court has

 

° The phrase “Interrelated Wrongful Acts” is defined by Scottsdale’s policies to
mean “all Wrongful Acts that have as a common nexus any fact, circumstance, situation, event,
transaction, cause or series of facts, circumstances, situations, events, transactions or causes.”

 

 

PLAINTIFF’S NOTICE OF MOTION AND MOTION
FOR PARTIAL SUMMARY JUDGMENT — 3:20-cv-02950-CRB
13

 
Oo Oo 1 HK A BP W NO

NO NYO NY WH WH NY NY WN NNO Re eR ey Re ee ee eS
Oo nN NN WD BW NY KF DOD SO OH AH DA BR WW PO KF OC

already held, no such nexus exists. The 2010 Employment Dispute arose out of Mr.
Reineccius’ “for cause” termination from Stem. The “Claims” in the 2017 Shareholder
Lawsuit, in contrast, concern alleged breaches of fiduciary duty in connection with two
financial transaction occurring at Stem in 2013 and 2017, i.e., several years after Mr.
Reineccius’ termination.

In all material respects, the “Wrongful Acts” underpinning the Series B
Financing Claim and the Buzby Loan Claim are distinct — temporally, logically and
causally — from the 2010 Employment Dispute. See Court’s July 20, 2020 Order, Exh.
“G” at 146 (“[t]he claims in the Underlying Lawsuit are based solely on alleged
wrongful acts that occurred after Reineccius’s termination in 2010.”) (italics added);
see also Bay Cities Pavings & Grading, supra, at 873 (claims not related when their
relationship is “so attenuated or unusual that an objectively reasonable insured could not
have expected they would be treated as a single claim under the policy.”).

Scottsdale cannot carry its burden of showing the “Interrelated Wrongful Acts”
provision eliminates a potential for covered liability. See Croskey, et al., Cal. Prac.
Guide: Insurance Litigation, § 7:82.3 (The Rutter Group 2020) (“The burden is on the
insurer to show that wrongful acts during the policy period are ‘related to’ prior acts.”).

2. The Insured vs. Insured Exclusion

This coverage defense has already been litigated by the parties, and ruled upon by
the Court, in connection with Scottsdale’s Motion to Dismiss. Exh. “G” at 144-146. In
concluding that Exception iv. to the Insured vs. Insured Exclusion applied — an issue
that turned upon whether the “Claims” in the 2017 Shareholder Lawsuit arise out
“Wrongful Acts” committed after Mr. Reineccius’ termination from Stem — the Court
noted that “any claims that Reineccius might have had based on wrongful acts prior to

March 28, 2011, were fully and finally resolved by the [2011] Settlement Agreement
if]

 

Exh. “A” at 13; Exh. “B” at 64.

 

 

PLAINTIFF’S NOTICE OF MOTION AND MOTION
FOR PARTIAL SUMMARY JUDGMENT — 3:20-cv-02950-CRB
14

 
eo CO SD mM BP WH NHN

NO NO WN WH HN WN WN KN NO Re mm em me ee
oOo sa Ww Mm BW NY KK CO OO CO DT DH UA BR WH YPN KF OC

and thus cannot have been the basis of the claims he asserted six years later in the
Underlying Lawsuit.” Exh. “G” at 146 (underscore and bolding added).

The Court then concluded its analysis of Exception iv with the following
paragraph:

The plaintiffs in the Underlying Lawsuit, including Reineccius
suggest as much in their “Opposition to Petition to Compel
Arbitration,” stating that “Reineccius [s} claims arising out of
the employment dispute] . . . were resolved by the Settlement

reement and are not before this Court” and that “[t]his
[lJitigation [a]rises [o]ut of [e]vents in 2013.” This su parts the
conclusion that discussion of events that occurred in 20 0 in the
Underlying Complaint is merely intended to provide background.
The claims in the Cuderlying Lawsuit are based solely on
alleged wrongful acts that occurred after Reineccius’s
termination in 2010 and fall under Exception iv to the
Insured v. Insured Exclusion.

 

 

 

 

 

 

 

 

 

Exh. “G” at 146 (internal citations omitted, underscore and bolding added).°

Stem respectfully submits the Insured vs. Insured Exclusion does not eliminate
the potential for covered liability.

3. The Prior & Pending Exclusion

Scottsdale also contends the 2010 Employment Dispute implicates a Prior &
Pending Exclusion in its policies that bars coverage for any “Claim” arising out of, or
involving, a prior demand letter that was pending on or before October 13, 2011. Exh.
“A” at 16 (C. 1. k.); Exh. “B” at 67 (C. 1. k.).

Again, this contention cannot be squared with the Court’s July 20, 2020 Order
quoted in relevant part above. See Croskey, et al., Cal. Prac. Guide: Insurance
Litigation, § 7:1704.2 (The Rutter Group 2020) (“The “prior litigation” exclusion has
been held applicable where there was a strong factual nexus between a lawsuit for which
the insured sought coverage and a prior lawsuit.”’) (italics in original); see also Church
Mut. Ins. Co. v. United States Liab. Ins. Co., 347 F. Supp. 2d 880, 890 (S.D. Cal. 2004)

 

° The Court noted in its Order that because Exception iv. to the Insured vs. Insured
Exclusion was satisfied, it was not necessary to analyze Stem’s other argument that the policy’s
allocation provision would provide coverage for the claims of the three non-insured plaintiffs,
Mr. Grimm, Mr. Klingsporn, and Ms. Berlin. Exh. “G” at 146.

 

 

PLAINTIFF’S NOTICE OF MOTION AND MOTION
FOR PARTIAL SUMMARY JUDGMENT — 3:20-cv-02950-CRB
15

 
Co CO SY DH MH BP YW HBO Re

NY NY KN NY BP NY KN VY NOR Re Ree ee ea ea ae
Coo SNS DO A FP WH NY KH CO OHO DO ID DH A BR WO PO KF OC

(“Pending or Prior Litigation Exclusion” inapplicable as the “gravamen” of the claim
facing the insured was “fraud” in contrast to a prior claim that involved a “failure to pay
for construction work”).

G. SCOTTSDALE’S “NON-DISCLOSURE” DEFENSE ALSO FAILS

In its discovery responses, Scottsdale contends it has an additional defense to
coverage because Stem failed to disclose the 2010 Employment Dispute in response to
Question IV-I on its original application for insurance (the “2011 Application”).
Osborne Decl., 16; Scottsdale Response to Interrogatories, Exh. “U” at 329.

There is no merit to this contention. Stem responded accurately to all questions
on the 2011 Application. Furthermore, as is common in D&O policies, the 2013-2014
Policy and the 2016-2017 Policy both place limits on the remedies available to
Scottsdale in the event of a misrepresentation or omission.

1, Stem’s “No” Response To Question IV-1 Was Correct

Question IV-1 on the 2011 Application read as follows:

Within the last three years, has any person or entity proposed for
this insurance been the subject of or involved in any litigation
administrative proceeding, demand letter or formal or informal
By the ‘Department of Labor. of. the. ‘Laual” Employment
Opportunity Commission. If yes, please provide details on a
separate page.

[]Yes CINo

Exh. “M” at 277 (italics added).

Stem responded “No” to this question. Scottsdale argues three documents
constitute “demand letters” that should have prompted Stem to respond “Yes” to
Question IV-1, and to then “provide details [of the 2010 Employment Dispute] on a
separate page.” According to Scottsdale’s discovery responses, these three documents
are as follows: (1) a letter from Richard Grimm to Stem dated November 17, 2010; (2) a
letter from Stacey Reineccius to Brian Thompson (Stem’s CEO at the time) dated
January 19, 2011; and (3) an arbitration filed by Stem, against Mr. Reineccius, in

February 2011. Exh. “U” at 329.

 

 

PLAINTIFF’S NOTICE OF MOTION AND MOTION
FOR PARTIAL SUMMARY JUDGMENT — 3:20-cv-02950-CRB
16

 
Oo Oo SI NH AW BR WD NY

N N NN NY WY NY KN KN NNO Be] eRe Re me ee oe Le
oOo ND A FWY KY DO OH KH A FB WW PN KF CO

Put simply, none of the above-referenced three documents are “demand letters.”
Black’s Law Dictionary defines “demand letter” to mean a “letter by which one party
explains its legal positions in a dispute and requests that the recipient take some action
or else risk being sued.” Black’s Law Dictionary 462-463 (10" ed. 2014), Exh. “T” at
321. Neither of the two letters, nor the arbitration, meet this definition. The November
17, 2010 letter from Mr. Grimm merely requested an opportunity for Mr. Reineccius to
review his personnel file and payroll records, and “a report from the Company indicating
how, when, and why the Company had disclosed his protected medical information.”
Exh. “H” at 155. There is no explanation of a legal position, nor a threat that Stem
would be sued if it did not provide the documents and information requested. As such,
this letter was not a “demand letter.”

The January 19, 2011 letter from Mr. Reineccius requested, pursuant to Section
220 of the Delaware General Corporation Law, that Stem make certain books and
records available to him for inspection. Exh. “T’ at 156. Mr. Reineccius explained,
“[t]he purpose of my requested inspection is to determine the value of the Corporation’s
stock.” Jd. at 157. Although this letter describes Mr. Reineccius’s legal right to inspect
records, and requests documents he wants to inspect, it does not contain any “or else”
threat of litigation if Stem were to fail to take the requested action. As such, it was not a
“demand letter’ either.

Finally, as for the arbitration Stem brought against Mr. Reineccius, seeking an
order confirming his termination for “cause” had been proper, this was obviously not a
“letter.” While Question IV-1 does refer to “litigation,” this would not encompass an
“arbitration” given the clear distinction between the two. See SDR Capital Mgmt. v. Am.
Int'l Speciality Lines Ins. Co., 320 F. Supp. 2d 1043, 1048 (S.D. Cal. 2004)

i/]
H/T
Tf]
//f

 

 

PLAINTIFF’S NOTICE OF MOTION AND MOTION
FOR PARTIAL SUMMARY JUDGMENT — 3:20-cv-02950-CRB
17

 
Oo CO HN DWH A BP WW NHN

wo NY WN NY WN WN KN PO NO Re ee ee me ie oe oe UL
Oo IT NH WA BW NY KF OD OO CO AD DH HA BR WH LN FR OC

(“Arbitration is merely an alternative to litigation; it is not itself litigation.”) (italics
added.)’

Accordingly, Stem’s “No” response to Question IV-1 on the 2011 Application
was correct. In any event, even assuming arguendo Stem should have answered “Yes,”
and provided details about the 2010 Employment Dispute, Scottsdale’s non-disclosure
argument would still fail. As discussed below, Scottsdale has contractually limited its
remedies in the event of a misrepresentation or omission in an application.

2. Scottsdale Has Limited its Remedies for a Misrepresentation or

Omission in the Application

All of Stem’s policies were issued with an endorsement titled “Amend Warranty
Provision Non-Rescindable Coverage” (hereafter, “Amend Warranty” endorsement).
This “Amend Warranty” endorsement is a coverage enhancement. It replaces the
warranty condition in the main policy form, and imposes limits upon Scottsdale’s
remedies in the event of a material misrepresentation or omission.

As well as rendering the policy “non-rescindable,” the Amend Warranty
endorsement sets forth specific exclusionary language that will apply in the event of an
intentional or material misrepresentation or omission. In relevant part, the
endorsement’s exclusionary language reads as follows:

In the event the Application, including materials submitted or
required to be submitted therewith, contains any
misrepresentation or omission made with the intent to deceive, or
contains any misrepresentation or omission which materially
affects either the acceptance of the risk or the hazard assumed by
the Insurer under this Policy, this Policy ... shall not afford
coverage ... for any Claim alleging, based upon, arising out of,
attributable to, directly or indirectly resulting from, in
consequence of, or in any way involving, any untruthful or
inaccurate statements, representations or information{.]

(Italics added.)

 

7 Notably, a subsequent (2014) version of Scottsdale’s application form was revised
to require the disclosure of “arbitrations.” Osborne Decl., 917; Scottsdale Application - 2014
version, Exh. “V” at 361. However, the older (2009) version of this application, the one Stem
was asked to complete in 2011, did not.

 

 

PLAINTIFF’S NOTICE OF MOTION AND MOTION
FOR PARTIAL SUMMARY JUDGMENT — 3:20-cv-02950-CRB
18

 
oOo OO SI DN HW BW NY &

NN HN NH Bw NY NH PO KN ROR Re Re ee eee Re ee
oO SND DA MH BPW NY K DO OH TD NDR NH BR WH NH KF OC

According to its terms, for this exclusionary language to bar coverage, Scottsdale
must present “conclusive evidence” that (1) the “Application” for the 2013-2014 Policy
and/or the 2016-2017 Policy contained a misrepresentation or omission, and (2) the
“Claims” in the 2017 Shareholder Lawsuit arise out of or in some way involve any
untruthful or inaccurate statements, representations or information. See Atlantic Mutual
Ins. Co. v. J. Lamb, Inc., 100 Cal.App.4th 1017, 1038-1039 (2002) (“An insurer may
rely on an exclusion to deny coverage only if it provides conclusive evidence
demonstrating that the exclusion applies.”). For the following two reasons, Scottsdale
cannot meet its burden.

First, because the definition of the term “Application” in the 2013-2014 Policy
and the 2016-2017 Policy does not encompass the 2011 Application. The term
“Application” is defined in both policies, as follows:

Application means all applications, including any attachments
thereto, and all other information and materials submitted by or
on behalf of the Insureds to the Insurer in connection with the
Poligy isa renews or replaciont Ait sack apaueetions
attached to and meorporsted into this Poliey. oe

Thus, according to this definition, the term “Application” in the 2013-2014
Policy only encompasses material submitted in applying for the 2013-2014 Policy, or in
applying for any policy of which it was a “renewal or replacement,” i.e., the policy in
effect from 2012-2013. Likewise, the term “Application” in the 2016-2017 Policy only
encompasses material submitted in applying for the 2016-2017 Policy, or in applying for
any policy of which it was a “renewal or replacement,” i.e., the policy in effect from
2012-2013.

In neither case does the definition of “Application” in the 2013-2014 Policy and

the 2016-2017 Policy encompass the 2011 Application. Accordingly, Scottsdale cannot

 

8 The respective declaration pages of the 2013-2014 Policy and the 2016-2017
Policy both clearly identified the expiring policy of which they were renewals. Exh. “A” at 1;
Exh. “B” at 52; see also www.irmi.com/glossary (defining a “renewal policy” as “an insurance
policy issued to replace an expiring policy.”).

 

 

PLAINTIFF’S NOTICE OF MOTION AND MOTION
FOR PARTIAL SUMMARY JUDGMENT — 3:20-cv-02950-CRB
19

 
oO Oo SI DBD mW BP WH PO eH

NY NY NY NY NY NY NY VY NH Se He Be ee ee ee eS oe
ao SN HO ON BR WH NO FP CO ODO OH HY DH mH BR WH WB KF OC

prove the exclusionary language in the Amend Warranty endorsement attached to these
policies is triggered. See Church Mut. Ins. Co. v. United States Liab. Ins. Co., 347 F.
Supp. 2d 880, 886 (S.D. Cal. 2004) (“exclusions are strictly construed against the
insurer.”).”

Second, the above-quoted exclusionary language in the Amend Warranty
endorsement would not in any event bar coverage for the “Claims” in the Underlying
Lawsuit. When applicable, the exclusionary language bars coverage “for any Claim
alleging, based upon, arising out of, attributable to, directly or indirectly resulting from,
in consequence of, or in any way involving, any untruthful or inaccurate statements,
representations or information[.]” As discussed supra, the Court has already ruled in
denying Scottsdale’s Motion to Dismiss that “[t]he claims in the Underlying Lawsuit are
based solely on alleged wrongful acts that occurred after Reineccius’s termination in
2010....”

In sum, there is no merit to Scottsdale’s contention that it can deny coverage for
the “Claims” in the 2017 Shareholder Lawsuit because of a “non-disclosure” on the
2011 Application.

///
[ff
///
///
///
Mf]
///
[TI
iff
if]

 

7 There is no contention Stem made any material misrepresentation or omission in
the renewal applications it submitted for the 2013-2014 Policy or 2016-2017 Policy.

 

 

PLAINTIEF’S NOTICE OF MOTION AND MOTION
FOR PARTIAL SUMMARY JUDGMENT — 3:20-cv-02950-CRB
20

 
Oo OT NH NX BP W NH Fe

wm NH HY VY WH NH KH KN HNO RR eRe Re Re Re ee
Oo “SO nN BP WHY HO KH Oo Oo re HTD DR NH BR WY YH KF OC

IV.
CONCLUSION
For all of the reasons set forth above, Scottsdale has breached its defense
obligations owed to the directors of Stem who are named as defendants in the 2017
Shareholder Lawsuit. Moreover, Scottsdale has breached its defense obligations under
both the 2013-2014 Policy and the 2016-2017 Policy. Stem respectfully requests that

this Court grant its motion for partial summary judgment.

DATED: March 25, 2021 OSBORNE & NESBITT LLP

By: /s/Gary W. Osborne
Gary W. Osborne

Attorney for Plaintiff, STEM, INC.

 

 

PLAINTIFF’S NOTICE OF MOTION AND MOTION
FOR PARTIAL SUMMARY JUDGMENT — 3:20-cv-02950-CRB
21

 
